Citation Nr: 0917372	
Decision Date: 05/08/09    Archive Date: 05/19/09

DOCKET NO.  07-39 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death. 

2.  Entitlement to service connection for tinnitus for 
accrued benefits purposes.  

3.  Entitlement to an initial compensable rating for 
bilateral hearing loss for accrued benefits purposes.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to 
October 1969; his decorations and awards included the Combat 
Infantryman's Badge and the Bronze Star Medal.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The appellant and a friend 
testified at a Board hearing held at the RO in January 2009.  

The issues of entitlement to service connection for tinnitus 
for accrued benefits purposes and entitlement to an initial 
compensable rating for bilateral hearing loss for accrued 
benefits purposes are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

Other matters

In May 2005, the Veteran filed his claim for service 
connection for progressive supranuclear palsy, Parkinson's 
like syndrome.  In an August 2005 rating decision, the RO 
denied the service connection claim.  The record shows that 
the RO received the Veteran's notice of disagreement with its 
decision in January 2006.  The Veteran died in May 2006, and 
the appellant filed her VA Form 21-534, Application for 
Dependency and Indemnity Compensation, Death Pension and 
Accrued Benefits by a Surviving Spouse or Child, in 
June 2006.  Although the Veteran's claim for service 
connection for progressive supranuclear palsy, Parkinson's 
like syndrome, was pending at the time of his death and the 
appellant filed a claim for accrued benefits shortly after 
his death, there is no indication that the RO has adjudicated 
that claim, that is, entitlement to service connection for 
progressive supranuclear palsy, Parkinson's like syndrome, 
for accrued benefits purposes.  The Board refers that issue 
to the RO for adjudication.  


FINDINGS OF FACT

1.  The Veteran had active military service in the Republic 
of Vietnam from March 1968 to March 1969, which entitles him 
to the presumption of exposure to herbicide agents in 
service; in addition, there is credible evidence that he was 
personally exposed to herbicide agents and other toxins 
during that time.  

2.  Competent medical evidence relates the Veteran's atypical 
Parkinsonism plus with signs and symptoms of progressive 
supranuclear palsy to his in-service exposure to herbicide 
agents and other toxins.  

3.  The Veteran died in May 2006, and the Certificate of 
Death lists aspiration pneumonia as the immediate cause of 
his death with severe Parkinson's plus, supranuclear palsy, 
as the underlying cause.  






CONCLUSION OF LAW

A service-connected disability caused the Veteran's death, 
and service connection for the cause of the Veteran's death 
is established.  38 U.S.C.A. §§ 1310, 5107 (West 2002); 
38 C.F.R. §3.312 (2008).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board acknowledges that VA has duties related to notice 
and assistance to a claimant in the development of a claim as 
mandated under the provisions of 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2008) and 38 C.F.R. § 3.159 (2008).  In 
this case, the Board concludes that no further notice or 
assistance is required as the outcome of the Board's decision 
is favorable to the appellant, and no prejudice to the 
appellant could result from this adjudication.  See Bernard 
v. Brown, 4 Vet. App. 384. 393 (1993).  As noted in the 
Introduction, the appellant provided testimony at a Board 
hearing in January 2009.  In addition, she has submitted 
evidence to the Board for which she has waived initial review 
by the RO.  

The appellant is seeking service connection for the cause of 
the Veteran's death due to aspiration pneumonia for which the 
underlying cause was his Parkinsonism and supranuclear palsy.  
The appellant contends this disability was related to the 
Veteran's exposure to herbicides and other toxins during his 
service in Vietnam.  

To establish service connection for the cause of death, the 
evidence must show that disability incurred in or aggravated 
by service either caused or contributed substantially or 
materially to the cause of death.  38 U.S.C.A. § 1310; 
38 C.F.R. 


§ 3.312.  For a service connected disability to be the cause 
of death, it must singly or with some other condition be the 
immediate or underlying cause, or be etiologically related.  
38 C.F.R. § 3.312(b).  For a service-connected disability to 
constitute a contributory cause, it is not sufficient to show 
that it causally shared in producing death; rather, it must 
be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c).  

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Service connection may be granted on a 
presumptive basis for certain chronic diseases, including 
organic diseases of the nervous system, if manifested to a 
degree of 10 percent or more within one year of separation 
from active service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 
38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2008).  

Service connection may also be established for disease 
diagnosed after discharge from service when all the evidence 
establishes that the disease was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

A veteran who had active service in the Republic of Vietnam 
at any time from January 9, 1962, to May 7, 1975, will be 
presumed to have been exposed to an herbicide agent during 
that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. 
§ 3.307(a)(6)(iii).  For the purposes of 38 C.F.R. § 3.307, 
the term herbicide agent means a chemical in an herbicide 
used in support of the United States and allied military 
operations in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975, 
specifically:  2,4-D, 2,4,5-T and its contaminant TCDD; 
cacodylic acid; and picloram.  38 C.F.R. § 3.307(a)(6)(i).  

When such a veteran develops a disorder listed in 38 C.F.R. 
§ 3.309(e), which disorders have been shown to be caused by 
exposure to Agent Orange, to a degree of 10 percent or more 
within the specified period, the disorder shall be presumed 
to have been incurred during service.  38 U.S.C.A. § 1116; 
38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

Diseases to which the presumption applies are: chloracne or 
other acneform diseases consistent with chloracne, Type 2 
diabetes (also known as Type II diabetes mellitus or adult-
onset diabetes), Hodgkin's disease, chronic lymphocytic 
leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea) and soft-tissue sarcomas (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  

The above-listed diseases shall have become manifest to a 
degree of 10 percent or more at any time after service, 
except that chloracne or other acneform disease consistent 
with chloracne, porphyria cutanea tarda, and acute and 
subacute peripheral neuropathy shall have become manifest to 
a degree of 10 percent or more within a year after the last 
date on which the veteran was exposed to an herbicide agent 
during active military, naval, or air service.  38 U.S.C.A. 
§ 1116; 38 C.F.R. §§ 3.307(a)(6)(ii).  

VA has determined that a presumption of service connection 
based on exposure to herbicides used in the Republic of 
Vietnam during the Vietnam era is not warranted for any 
condition for which VA has not specifically determined a 
presumption of service connection is warranted.  See 59 Fed. 
Reg. 341-46 (1994); 61 Fed. Reg. 414421 (1996); 64 Fed. Reg. 
59232 (1999); 67 Fed. Reg. 42600-08 (2002); 68 Fed. Reg. 
27,630-41 (2003).  More recently, VA clarified that a 
presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era is not warranted for the following conditions: 
hepatobiliary cancers; oral, nasal, and pharyngeal cancer; 
bone and joint cancer; leukemia (other than chronic 
lymphocytic leukemia (CLL); skin cancers (melanoma, basal, 
and squamous cell); breast cancer; cancers of the female 
reproductive system (cervix, uterus, ovary); testicular 
cancer; urinary bladder cancer; renal cancer; abnormal sperm 
characteristics and infertility; spontaneous abortion; 
neonatal or infant death and stillbirth in offspring of 
exposed individuals; low birthweight in offspring of exposed 
individuals; neurobehavioral disorders (cognitive and 
neuropsychiatric); movement disorders including Parkinson's 
disease and amyotrophic lateral sclerosis (ALS); chronic 
peripheral nervous system disorders; respiratory disorders 
(other than certain respiratory cancers); gastrointestinal, 
metabolic, and digestive disorders (changes in liver enzymes, 
lipid abnormalities, ulcers); immune system disorders (immune 
suppression, autoimmunity); circulatory disorders; amyloid 
light-chain (AL) amyloidosis; endometriosis; effects on 
thyroid homeostasis; gastrointestinal tumors (esophagus, 
stomach, pancreas, colon, rectum); brain tumors; and any 
other condition for which the Secretary has not specifically 
determined a presumption of service connection is warranted.  
See 72 Fed. Reg. 32395-407 (2007).  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, 
§ 5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  The United States Court of Appeals for Veterans 
Claims (Court) has specifically held that the provisions of 
Combee are applicable in cases involving Agent Orange 
exposure.  McCartt v. West, 12 Vet. App. 164, 167 (1999). 

Direct service connection can be established by "showing that 
the disease or malady was incurred during or aggravated by 
service, "a task which "includes the difficult burden of 
tracing causation to a condition or event during service."  
Combee 34 F.3d at 1043.  In order to prevail on direct 
service connection there must be medical evidence of a 
current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).  

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
claimant is entitled to the benefit of the doubt when there 
is an approximate balance of positive and negative evidence.  
See 38 C.F.R. § 3.102.  When a claimant seeks benefits and 
the evidence is in relative equipoise, the claimant prevails.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
preponderance of the evidence must be against the claim for 
benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 
(1996).  

In this case, as of the time of his death, the only 
disability for which service connection had been granted was 
bilateral hearing loss, rated as noncompensably disability.  

The veteran died in May 2006, and the Certificate of Death 
lists aspiration pneumonia as the immediate cause of death 
and severe Parkinson's plus, supranuclear palsy, as the 
underlying cause.  

The Veteran's service treatment records do not include any 
complaint or finding that has been related to Parkinson's 
disease, Parkinsonism, or supranuclear palsy, and there is no 
medical evidence of such within the first post-service year.  
Records from the University of South Florida, College of 
Medicine Medical Clinics show that the Veteran was first seen 
in the neurology clinic in November 2003.  At that time, the 
appellant reported that the Veteran had a history of having 
developed a cough about a year earlier that had been treated 
as a respiratory problem, but it had never cleared up.  She 
reported that in August 2003, the Veteran's right eye 
appeared to be bulging and his left eye appeared to be more 
sunken.  His speech was noted to be slurred at that time.  
She also reported that the Veteran appeared more rigid in his 
normal gait and was somewhat unsteady, especially on a 
ladder.  The Veteran reported vision changes had occurred, 
with blurring and double vision.  The appellant noted that 
the Veteran had been gritting his teeth and had broken two 
teeth in the past three months.  She also remarked on memory 
changes and a silly laugh.  

The medical records from the University of South Florida 
Medical Clinics document extensive laboratory studies and 
tests.  On a long term disability insurance form dated in 
July 2004, the Veteran reported he had been unable to work 
since January 2004, and a neurologist, Theresa A. Zesiewicz, 
M.D., Assistant Director, Parkinson's Disease and Movement 
Disorders Center at the University of South Florida, stated 
the Veteran was unable to work and that his diagnoses were 
progressive supranuclear palsy and Parkinson-like syndrome.  
In a letter dated in March 2005, Dr. Zesiewicz noted that the 
Veteran had been exposed to Agent Orange in service, and that 
his wife, the appellant here, was concerned about dioxin.  
Dr. Zesiewicz referred the Veteran to a VA neurologist, J.S, 
M.D.  She also stated that an input would be appreciated from 
Dr. Leon Prockop, whom she described as a world-renowned 
neurotoxicologist.  

VA medical records show the Veteran saw the VA neurologist, 
J.S, M.D., in May 2005.  The neurologist noted it was 
reported that the Veteran's first symptoms began in 2003, 
that the Veteran fell in March 2003 requiring stitches to the 
left brow, and that in September 2003 he had gone to an 
emergency room with stroke-like symptoms, blurred and double 
vision, slurred speech, inappropriate laugh, unsteady gait, 
coughing, and problems swallowing, but that no stroke was 
found.  The physician further noted that a MRI (magnetic 
resonance imagining) study had shown hyperintensity in the 
periventricular white mater and that the Veteran's 
neurologist had noted extrapyramidal syndrome.  Sinemet had 
been started in August 2004.  

On examination, Dr. J.S. noted that Veteran's mental status 
was grossly normal but that he could not perform sequential 
movement of the hand-Luria test, which was said to be 
indicative of marked executive function deficit.  There was 
limited excursion and range of voluntary gaze, speech was 
dysarthric, but understandable.  All movement of the tongue 
and mouth were slow.  There was marked axial rigidity of 
muscles with rigidity in limbs less that in the axial 
muscles.  There was mild to moderate slowness of hand 
movements and finger taps.  Rapid alternating movements were 
clumsy.  There were no resting, postural, or action tremors.  
The Veteran was slow to rise; he had good stride, but poor 
arm swing and poor postural reflexes.  Deep tendon reflexes 
showed hyper-reflexia with spread.  The impression was 
atypical Parkinsonism partially responsive to dopamine 
replacement.  Dr. J.S. said that the marked deficit in 
voluntary gaze, axial rigidity, and Parkinsonism suggest the 
diagnosis of progressive supranuclear palsy.  He said the 
etiology was not clear.  He noted that the Veteran had a 
history of exposure to toxicants used in Vietnam but that as 
far as he knew there was no clustering of progressive 
supranuclear palsy in veterans, but this might become evident 
with time.  

On referral for a second opinion, Dr. Prockop of the 
University of South Florida Physicians Group examined the 
Veteran in May 2005.  He noted the Veteran had been referred 
by Dr. Zesiewicz for a second opinion with respect to his 
progressive supranuclear palsy and possible connection to 
Agent Orange during his Vietnam experience.  After review of 
the Veteran's medical records and physical examination, Dr. 
Prockop said he knew of no significant database to link the 
Agent Orange exposure to the Veteran's neurodegenerative 
process.  He suggested an additional MRI of the brain to 
exclude progressive ischemic disease as a potential etiology.  
The physician said he would review the literature base to see 
if there was any further data on this potential connection.  
After a July 2005 visit, Dr. Prockop said he was continuing 
to review data concerning dioxin and its potential 
relationship to the Veteran's condition.  Dr. Prockop said 
that at the present, he could say it is possible that there 
is a connection between the Veteran's dioxin exposure and his 
Parkinson plus syndrome but that at the present time, 
probability could not be established.  He said that with 
further investigation that perhaps a probable statement could 
be made.  

In addition, in a letter dated in August 2005, Dr. Zesiewicz 
said the Veteran's opthalmoplegia and masked facies as well 
as cogwheel rigidity and extra paramedical dysfunction fit 
the picture of a Parkinson plus syndrome, possibly 
progressive supranuclear palsy.  She said it was possible 
that there is a connection between the Veteran's exposure to 
Agent Orange and his development of Parkinsonism but the 
exact etiology was unclear.  

In a VA neurology clinic follow-up note dated in August 2005, 
it was noted that in 2003 the Veteran has been diagnosed as 
having progressive supranuclear palsy by Dr. Zesiewicz and 
that he had initially presented with slurred speech, 
swallowing difficulties and poor coordination.  In 
August 2005, the Veteran complained continued fatigue, 
drooling, and swallowing difficulties with choking on liquids 
and saliva.  In addition, he complained of memory 
difficulties, gait problems, stiff posture, and stiffness of 
the neck.  The assessment after examination was questionable 
progressive supranuclear palsy.  The plan included obtaining 
a swallow evaluation via speech therapy with the possibility 
for percutaneous endoscopic gastrostomy (PEG) tube placement 
in the near future.  After testing in the speech pathology 
clinic in September 2005, the speech pathology section chief 
said that although there was no aspiration observed on the 
study of that date, the Veteran should be considered at risk 
for aspiration on all consistencies and required careful feed 
and modified diet consistency.  It was further noted that the 
Veteran had had previously documented aspiration of both thin 
and nectar-thick liquid.  

In a November 2005 statement, prepared with the assistance of 
the appellant and received at the RO in January 2006, the 
Veteran reported that after completing advanced training, he 
was assigned to Co. A, 2nd Battalion, 508th Infantry 3rd 
Brigade 82nd Airborne Division and in late February 1968, his 
brigade was deployed to Vietnam.  In this regard, the Board 
notes that the National Personnel Records Center (NPRC) has 
reported the Veteran was in Vietnam from March 1968 to 
March 1969.  In his narrative, the Veteran reported that in 
April 1968 he was transferred to Co. A, 2nd Battalion, 505th 
Infantry, 82nd Airborne Division.  He said that for the first 
several days after his transfer, his MOS (military 
operational specialty) was 11C10, ammo bearer and handler.  
He said his MOS was then changed to 36K20, forward radio 
operator and in that capacity he relayed combat operational 
information and information pertaining to battle 
coordination.  He said that after the Citadel had been 
retaken during the battle of Hue, the 505th moved south to 
the III Corps military region where Bien Hoa was the base of 
operations.  The Veteran pointed out that the adjacent Bien 
Hoa Air force Base was the primary location for chemical 
storage and point of deployment for chemical defoliation 
operations in Vietnam, Cambodia, and Laos.  He named areas of 
operations to which operations were deployed from Bien Hoa as 
including Saigon, Hoc Mon Bridge, Cu-Chi, Hobo Woods, the 
Iron Triangle, the Michelin Rubber Plantation, Song Be River, 
and the Cambodian border.  

In his November 2005 statement, the Veteran said the areas of 
operations where he served were regularly sprayed with Agent 
Orange and other chemical defoliants.  He said that while in 
the field, his fatigues were wet or saturated with chemicals 
as a result of either direct spray or spray drift.  He also 
said that while in the field it was common practice to 
scavenge for edible jungle vegetation and to drink water from 
streams, rivers, and any other available source.  He also 
recalled that empty 55 gallon drums in which chemicals had 
been stored were often converted into latrines, shower 
cisterns, storage containers for gasoline and diesel fuel, 
and even for barbeques.  He pointed out that it was not until 
October 1969 that a message was sent from Fort Detrick 
Maryland, to MACV concerning cleaning drums that contained 
herbicides with instructions on how to clean the drums and 
warning that it was particularly important to clean Agent 
Orange drums.  The Veteran said it was common practice for 
empty drums to be sold to the Vietnamese who used them for 
fuel storage.  He pointed out that although Saigon was never 
sprayed with defoliants, the trees along Saigon's streets 
were denuded of leaves and it had been discovered that when 
chemically contaminated fuel is used in an internal 
combustion engine, the contaminants are concentrated and 
aerosolized in the engine exhaust resulting in a highly toxic 
mixture.  In his November 2005 statement, the Veteran 
reported quantities of Agents Orange, White, and Blue that 
had been used in various areas in Vietnam where he had 
participated in operations, including in and around Bien Hoa.  
With his statement, the Veteran submitted copies of articles 
to which he referred and from which he obtained quantitative 
data.  

In January 2006, the Veteran submitted an extensive array of 
journal articles and other literature pertaining to research 
studies of various environmental toxins, including herbicides 
and their neurological effects, as well as literature 
regarding the dates, locations, and quantities of herbicides 
used by the United States in Vietnam, encompassing the dates 
and locations of his service in Vietnam.  

Among the materials submitted by the Veteran and received at 
the RO in January 2006 was a report by Kenneth Rudo, Ph.D., 
State Toxicologist, North  Carolina, dated in January 2004.  
In that report, Dr. Rudo, with reference to a specific 
veteran with Parkinson-like symptoms, concluded there was a 
more likely than not association between that veteran's 
Parkinsonism and exposure to Agent Orange during his service 
in Vietnam.  In his extensive report, which contains 
references to numerous scientific studies and literature 
discussing potential neurological health effects of dioxin 
exposure, he in essence found an environmental link to 
Parkinson-like symptoms.  He further noted that the National 
Academy of Sciences, in their report "Veterans and Agent 
Orange - Update 2002," were in general agreement with 
information presented in his report.  He concluded that 
because the evidence showed the veteran with respect to whom 
he wrote was directly exposed to Agent Orange and because of 
the peer-reviewed evidence to which he referred and the 
strength of various epidemiological studies, it was more 
likely than not that the Vietnam exposure to Agent Orange was 
responsible for that veteran's neurological problems, 
described as Parkinson-like symptoms.  

In December 2005, the VA neurologist, Dr. J.S., saw the 
Veteran at a follow-up visit.  In the report, he noted that 
he Veteran and his wife had brought documents that associated 
atypical Parkinsonism with exposure to Agent Orange.  Dr. 
J.S. noted that a report by Dr. Kenneth Rudo suggested that 
the atypical Parkinsonism suffered by a particular veteran 
was related to exposure to Agent Orange while in Vietnam.  
Dr. J.S. said that as he had noted earlier, atypical 
Parkinsonism has been associated with ingestion of toxicants.  
He said that the documents submitted by the Veteran and his 
wife provide evidence that dioxins (and other pesticides and 
herbicide agents found in Agent Orange) can produce a 
neurodegenerative syndrome after a long latency.  Dr. J.S. 
said that given the fact that the Veteran suffers from 
atypical Parkinsonism (similar to progressive supranuclear 
palsy) and that his exposure to toxicants was well 
documented, he could state that most likely his condition is 
a consequence of the exposure (i.e., service-connected 
disability).  Dr. J.S. said that of course not everyone 
exposed had developed this condition, but certainly it 
appeared that a cluster of individuals had developed this 
syndrome.  He said very likely genetic predisposition and 
cumulative dose would determine who develops the syndrome.  

In a letter dated in January 2006, which was received at the 
RO in February 2006, Dr. Prockop stated that he had seen the 
Veteran in follow-up on that date in January 2006 with 
continued severe symptoms and signs of progressive 
supranuclear palsy and a Parkinson-like illness.  He noted 
that he came accompanied by his wife and further documents 
concerning his exposure to Agent Orange during the Vietnam 
War.  Dr. Prockop said that according to the medical records 
now available, the exposure was complicated by the use of a 
variety of other chemicals, mainly insecticides and 
rodenticides in storage capacities.  He said that as a 
result, the chemicals probably had a cumulative effect such 
that the Veteran developed the Parkinson-like syndrome.  Dr. 
Prockop said that therefore, in his opinion, the Veteran 
merits compensation or benefits from the Federal government 
because this information shows clearly that it is more likely 
than not that his exposure to Agent Orange (dioxin) and other 
chemicals while serving his country in Vietnam is 
significantly associated with his symptoms and 
medical/neurological condition.  

The Certificate of Death for the Veteran shows he died in 
May 2006.  It lists aspiration pneumonia as the immediate 
cause of his death with severe Parkinson's plus supranuclear 
palsy as the underlying cause.  

In its November 2006 rating decision, the RO denied 
entitlement to service connection for the cause of the 
Veteran's death.  The RO noted that severe Parkinson's and 
supranuclear palsy are not among the conditions VA considers 
presumptive conditions for service connection based on 
exposure to herbicides used in Vietnam, and the RO said 
service connection for the cause of the Veteran's death was 
denied because evidence failed to show it was related to 
military service.  The appellant disagreed with the denial of 
her cause of death claim.  In its statement of the case, 
dated in December 2007, the RO stated that the medical 
evidence and opinions of records had been carefully 
considered.  The RO said the most persuasive opinion of 
record was from Dr. J.S., but the RO said the physician did 
not provide reasoning or rationale for his opinion.  

In the statement of the case, the RO referred to a report of 
the National Academy of Sciences titled "Veterans and Agent 
Orange 2000 - Update 2004" and said it stated that after 
review of the cumulative scientific data, the National 
Academy of Sciences had determined there is no positive 
association between herbicide exposure and Parkinson's 
disease.  The RO said that based on the National Academy of 
Sciences findings in Update 2004 and other pertinent 
information, VA had determined that presumption of service 
connection is not warranted for Parkinson's disease based on 
exposure to herbicides used during the Vietnam war or to 
dioxin.  The RO said it had carefully reviewed and considered 
the evidence of record and stated that the findings from the 
National Academy of Sciences had greater probative value and 
more evidentiary weight due to the deficiencies noted in Dr. 
J.S's opinion.  The RO concluded that service connection for 
the cause of the Veteran's death was denied because evidence 
failed to show it was related to military service.  

At the January 2009 hearing, the appellant, who is a 
registered nurse, presented testimony that repeated 
information concerning the Veteran's exposure to herbicides 
in Vietnam that had been presented in the Veteran's 
November 2005 statement that was received by the RO in 
January 2006.  The appellant presented resumes for physicians 
who had provided opinions regarding the etiology of the 
Veteran's neurological symptoms, which had been described as 
not exactly fitting a regular diagnosis of Parkinson's.  In 
particular, she pointed out that Dr. Zesiewicz, Assistant 
Director, Parkinson's Disease and Movement Disorders Center 
at the University of South Florida, is board-certified in 
neurology and is a fellow of the American Academy of 
Neurology with authorship of more than 50 papers and co-
authorship of five books on movement disorders.  

The appellant also presented biographical information 
concerning Dr. J.S., pointing out that he has a Ph.D. degree 
in pharmacology and physiology as well as a medical degree 
with training in neurology at the University of Chicago and 
as a fellow in movement disorders at the University of Miami.  
He is a professor of neurology at the University of South 
Florida, a VA staff physician, and directs a basic research 
laboratory with projects in neurodegeneration, 
neurotoxicology, and adult stem cell biology.  

In addition, the appellant presented information concerning 
Dr. Prockop and submitted his resume showing he is Founding 
Chair, Emeritus and Professor, Department of Neurology, 
University of South Florida.  His is full-time faculty 
participating in teaching, patient care, research and 
writing.  He has authored scores of journal articles and his 
research interests include the blood-brain and blood-cerebral 
spinal fluid barriers, increased intracranial pressure, 
neuroimaging, and neurotoxicology.  He has been the president 
of the American Society of Neuroimaging, editor in chief of 
the Journal of Neuroimaging, a member of the Practice 
Committee and Legislative Affairs Committee of the American 
Academy of Neurology, and Chair of the Environmental 
Neurology Research Group of the World Federation of 
Neurology.  

At the hearing, the appellant testified as to the Veteran's 
symptoms and the course of his disease.  In addition, she 
presented testimony along with documentary evidence 
pertaining to questions of whether and to what extent, if 
any, there is a relationship between exposure to herbicides 
and dioxins in Vietnam and Parkinson's.  She referred to a 
Mayo Clinic Website June 2006 description of study results 
planned for publication in the June 2006 issue of the journal 
Movement Disorders.  It states that Mayo Clinic researchers 
have found that using pesticides for farming or other 
purposes increases the risk of developing Parkinson's disease 
for men.  If further states that overall, the study found 
that men with Parkinson's were 2.4 times more likely to have 
had exposure to pesticides than those who did not have 
Parkinson's.  

Among the documents submitted by the appellant in 
January 2009 are copies of journal articles published on the 
Internet and excerpts from such.  It includes a print-out of 
an e-Pub ahead of print at www.neurology.org in March 2008 by 
L. Brighina, M.D. of the Mayo Clinic, et al., and titled "?-
Synuclein, pesticides, and Parkinson disease."  The authors 
stated their objective was to test possible joint effects of 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death. 

2.  Entitlement to service connection for tinnitus for 
accrued benefits purposes.  

3.  Entitlement to an initial compensable rating for 
bilateral hearing loss for accrued benefits purposes.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to 
October 1969; his decorations and awards included the Combat 
Infantryman's Badge and the Bronze Star Medal.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The appellant and a friend 
testified at a Board hearing held at the RO in January 2009.  

The issues of entitlement to service connection for tinnitus 
for accrued benefits purposes and entitlement to an initial 
compensable rating for bilateral hearing loss for accrued 
benefits purposes are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

Other matters

In May 2005, the Veteran filed his claim for service 
connection for progressive supranuclear palsy, Parkinson's 
like syndrome.  In an August 2005 rating decision, the RO 
denied the service connection claim.  The record shows that 
the RO received the Veteran's notice of disagreement with its 
decision in January 2006.  The Veteran died in May 2006, and 
the appellant filed her VA Form 21-534, Application for 
Dependency and Indemnity Compensation, Death Pension and 
Accrued Benefits by a Surviving Spouse or Child, in 
June 2006.  Although the Veteran's claim for service 
connection for progressive supranuclear palsy, Parkinson's 
like syndrome, was pending at the time of his death and the 
appellant filed a claim for accrued benefits shortly after 
his death, there is no indication that the RO has adjudicated 
that claim, that is, entitlement to service connection for 
progressive supranuclear palsy, Parkinson's like syndrome, 
for accrued benefits purposes.  The Board refers that issue 
to the RO for adjudication.  


FINDINGS OF FACT

1.  The Veteran had active military service in the Republic 
of Vietnam from March 1968 to March 1969, which entitles him 
to the presumption of exposure to herbicide agents in 
service; in addition, there is credible evidence that he was 
personally exposed to herbicide agents and other toxins 
during that time.  

2.  Competent medical evidence relates the Veteran's atypical 
Parkinsonism plus with signs and symptoms of progressive 
supranuclear palsy to his in-service exposure to herbicide 
agents and other toxins.  

3.  The Veteran died in May 2006, and the Certificate of 
Death lists aspiration pneumonia as the immediate cause of 
his death with severe Parkinson's plus, supranuclear palsy, 
as the underlying cause.  






CONCLUSION OF LAW

A service-connected disability caused the Veteran's death, 
and service connection for the cause of the Veteran's death 
is established.  38 U.S.C.A. §§ 1310, 5107 (West 2002); 
38 C.F.R. §3.312 (2008).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board acknowledges that VA has duties related to notice 
and assistance to a claimant in the development of a claim as 
mandated under the provisions of 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2008) and 38 C.F.R. § 3.159 (2008).  In 
this case, the Board concludes that no further notice or 
assistance is required as the outcome of the Board's decision 
is favorable to the appellant, and no prejudice to the 
appellant could result from this adjudication.  See Bernard 
v. Brown, 4 Vet. App. 384. 393 (1993).  As noted in the 
Introduction, the appellant provided testimony at a Board 
hearing in January 2009.  In addition, she has submitted 
evidence to the Board for which she has waived initial review 
by the RO.  

The appellant is seeking service connection for the cause of 
the Veteran's death due to aspiration pneumonia for which the 
underlying cause was his Parkinsonism and supranuclear palsy.  
The appellant contends this disability was related to the 
Veteran's exposure to herbicides and other toxins during his 
service in Vietnam.  

To establish service connection for the cause of death, the 
evidence must show that disability incurred in or aggravated 
by service either caused or contributed substantially or 
materially to the cause of death.  38 U.S.C.A. § 1310; 
38 C.F.R. 


§ 3.312.  For a service connected disability to be the cause 
of death, it must singly or with some other condition be the 
immediate or underlying cause, or be etiologically related.  
38 C.F.R. § 3.312(b).  For a service-connected disability to 
constitute a contributory cause, it is not sufficient to show 
that it causally shared in producing death; rather, it must 
be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c).  

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Service connection may be granted on a 
presumptive basis for certain chronic diseases, including 
organic diseases of the nervous system, if manifested to a 
degree of 10 percent or more within one year of separation 
from active service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 
38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2008).  

Service connection may also be established for disease 
diagnosed after discharge from service when all the evidence 
establishes that the disease was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

A veteran who had active service in the Republic of Vietnam 
at any time from January 9, 1962, to May 7, 1975, will be 
presumed to have been exposed to an herbicide agent during 
that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. 
§ 3.307(a)(6)(iii).  For the purposes of 38 C.F.R. § 3.307, 
the term herbicide agent means a chemical in an herbicide 
used in support of the United States and allied military 
operations in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975, 
specifically:  2,4-D, 2,4,5-T and its contaminant TCDD; 
cacodylic acid; and picloram.  38 C.F.R. § 3.307(a)(6)(i).  

When such a veteran develops a disorder listed in 38 C.F.R. 
§ 3.309(e), which disorders have been shown to be caused by 
exposure to Agent Orange, to a degree of 10 percent or more 
within the specified period, the disorder shall be presumed 
to have been incurred during service.  38 U.S.C.A. § 1116; 
38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

Diseases to which the presumption applies are: chloracne or 
other acneform diseases consistent with chloracne, Type 2 
diabetes (also known as Type II diabetes mellitus or adult-
onset diabetes), Hodgkin's disease, chronic lymphocytic 
leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea) and soft-tissue sarcomas (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  

The above-listed diseases shall have become manifest to a 
degree of 10 percent or more at any time after service, 
except that chloracne or other acneform disease consistent 
with chloracne, porphyria cutanea tarda, and acute and 
subacute peripheral neuropathy shall have become manifest to 
a degree of 10 percent or more within a year after the last 
date on which the veteran was exposed to an herbicide agent 
during active military, naval, or air service.  38 U.S.C.A. 
§ 1116; 38 C.F.R. §§ 3.307(a)(6)(ii).  

VA has determined that a presumption of service connection 
based on exposure to herbicides used in the Republic of 
Vietnam during the Vietnam era is not warranted for any 
condition for which VA has not specifically determined a 
presumption of service connection is warranted.  See 59 Fed. 
Reg. 341-46 (1994); 61 Fed. Reg. 414421 (1996); 64 Fed. Reg. 
59232 (1999); 67 Fed. Reg. 42600-08 (2002); 68 Fed. Reg. 
27,630-41 (2003).  More recently, VA clarified that a 
presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era is not warranted for the following conditions: 
hepatobiliary cancers; oral, nasal, and pharyngeal cancer; 
bone and joint cancer; leukemia (other than chronic 
lymphocytic leukemia (CLL); skin cancers (melanoma, basal, 
and squamous cell); breast cancer; cancers of the female 
reproductive system (cervix, uterus, ovary); testicular 
cancer; urinary bladder cancer; renal cancer; abnormal sperm 
characteristics and infertility; spontaneous abortion; 
neonatal or infant death and stillbirth in offspring of 
exposed individuals; low birthweight in offspring of exposed 
individuals; neurobehavioral disorders (cognitive and 
neuropsychiatric); movement disorders including Parkinson's 
disease and amyotrophic lateral sclerosis (ALS); chronic 
peripheral nervous system disorders; respiratory disorders 
(other than certain respiratory cancers); gastrointestinal, 
metabolic, and digestive disorders (changes in liver enzymes, 
lipid abnormalities, ulcers); immune system disorders (immune 
suppression, autoimmunity); circulatory disorders; amyloid 
light-chain (AL) amyloidosis; endometriosis; effects on 
thyroid homeostasis; gastrointestinal tumors (esophagus, 
stomach, pancreas, colon, rectum); brain tumors; and any 
other condition for which the Secretary has not specifically 
determined a presumption of service connection is warranted.  
See 72 Fed. Reg. 32395-407 (2007).  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, 
§ 5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  The United States Court of Appeals for Veterans 
Claims (Court) has specifically held that the provisions of 
Combee are applicable in cases involving Agent Orange 
exposure.  McCartt v. West, 12 Vet. App. 164, 167 (1999). 

Direct service connection can be established by "showing that 
the disease or malady was incurred during or aggravated by 
service, "a task which "includes the difficult burden of 
tracing causation to a condition or event during service."  
Combee 34 F.3d at 1043.  In order to prevail on direct 
service connection there must be medical evidence of a 
current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).  

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
claimant is entitled to the benefit of the doubt when there 
is an approximate balance of positive and negative evidence.  
See 38 C.F.R. § 3.102.  When a claimant seeks benefits and 
the evidence is in relative equipoise, the claimant prevails.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
preponderance of the evidence must be against the claim for 
benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 
(1996).  

In this case, as of the time of his death, the only 
disability for which service connection had been granted was 
bilateral hearing loss, rated as noncompensably disability.  

The veteran died in May 2006, and the Certificate of Death 
lists aspiration pneumonia as the immediate cause of death 
and severe Parkinson's plus, supranuclear palsy, as the 
underlying cause.  

The Veteran's service treatment records do not include any 
complaint or finding that has been related to Parkinson's 
disease, Parkinsonism, or supranuclear palsy, and there is no 
medical evidence of such within the first post-service year.  
Records from the University of South Florida, College of 
Medicine Medical Clinics show that the Veteran was first seen 
in the neurology clinic in November 2003.  At that time, the 
appellant reported that the Veteran had a history of having 
developed a cough about a year earlier that had been treated 
as a respiratory problem, but it had never cleared up.  She 
reported that in August 2003, the Veteran's right eye 
appeared to be bulging and his left eye appeared to be more 
sunken.  His speech was noted to be slurred at that time.  
She also reported that the Veteran appeared more rigid in his 
normal gait and was somewhat unsteady, especially on a 
ladder.  The Veteran reported vision changes had occurred, 
with blurring and double vision.  The appellant noted that 
the Veteran had been gritting his teeth and had broken two 
teeth in the past three months.  She also remarked on memory 
changes and a silly laugh.  

The medical records from the University of South Florida 
Medical Clinics document extensive laboratory studies and 
tests.  On a long term disability insurance form dated in 
July 2004, the Veteran reported he had been unable to work 
since January 2004, and a neurologist, Theresa A. Zesiewicz, 
M.D., Assistant Director, Parkinson's Disease and Movement 
Disorders Center at the University of South Florida, stated 
the Veteran was unable to work and that his diagnoses were 
progressive supranuclear palsy and Parkinson-like syndrome.  
In a letter dated in March 2005, Dr. Zesiewicz noted that the 
Veteran had been exposed to Agent Orange in service, and that 
his wife, the appellant here, was concerned about dioxin.  
Dr. Zesiewicz referred the Veteran to a VA neurologist, J.S, 
M.D.  She also stated that an input would be appreciated from 
Dr. Leon Prockop, whom she described as a world-renowned 
neurotoxicologist.  

VA medical records show the Veteran saw the VA neurologist, 
J.S, M.D., in May 2005.  The neurologist noted it was 
reported that the Veteran's first symptoms began in 2003, 
that the Veteran fell in March 2003 requiring stitches to the 
left brow, and that in September 2003 he had gone to an 
emergency room with stroke-like symptoms, blurred and double 
vision, slurred speech, inappropriate laugh, unsteady gait, 
coughing, and problems swallowing, but that no stroke was 
found.  The physician further noted that a MRI (magnetic 
resonance imagining) study had shown hyperintensity in the 
periventricular white mater and that the Veteran's 
neurologist had noted extrapyramidal syndrome.  Sinemet had 
been started in August 2004.  

On examination, Dr. J.S. noted that Veteran's mental status 
was grossly normal but that he could not perform sequential 
movement of the hand-Luria test, which was said to be 
indicative of marked executive function deficit.  There was 
limited excursion and range of voluntary gaze, speech was 
dysarthric, but understandable.  All movement of the tongue 
and mouth were slow.  There was marked axial rigidity of 
muscles with rigidity in limbs less that in the axial 
muscles.  There was mild to moderate slowness of hand 
movements and finger taps.  Rapid alternating movements were 
clumsy.  There were no resting, postural, or action tremors.  
The Veteran was slow to rise; he had good stride, but poor 
arm swing and poor postural reflexes.  Deep tendon reflexes 
showed hyper-reflexia with spread.  The impression was 
atypical Parkinsonism partially responsive to dopamine 
replacement.  Dr. J.S. said that the marked deficit in 
voluntary gaze, axial rigidity, and Parkinsonism suggest the 
diagnosis of progressive supranuclear palsy.  He said the 
etiology was not clear.  He noted that the Veteran had a 
history of exposure to toxicants used in Vietnam but that as 
far as he knew there was no clustering of progressive 
supranuclear palsy in veterans, but this might become evident 
with time.  

On referral for a second opinion, Dr. Prockop of the 
University of South Florida Physicians Group examined the 
Veteran in May 2005.  He noted the Veteran had been referred 
by Dr. Zesiewicz for a second opinion with respect to his 
progressive supranuclear palsy and possible connection to 
Agent Orange during his Vietnam experience.  After review of 
the Veteran's medical records and physical examination, Dr. 
Prockop said he knew of no significant database to link the 
Agent Orange exposure to the Veteran's neurodegenerative 
process.  He suggested an additional MRI of the brain to 
exclude progressive ischemic disease as a potential etiology.  
The physician said he would review the literature base to see 
if there was any further data on this potential connection.  
After a July 2005 visit, Dr. Prockop said he was continuing 
to review data concerning dioxin and its potential 
relationship to the Veteran's condition.  Dr. Prockop said 
that at the present, he could say it is possible that there 
is a connection between the Veteran's dioxin exposure and his 
Parkinson plus syndrome but that at the present time, 
probability could not be established.  He said that with 
further investigation that perhaps a probable statement could 
be made.  

In addition, in a letter dated in August 2005, Dr. Zesiewicz 
said the Veteran's opthalmoplegia and masked facies as well 
as cogwheel rigidity and extra paramedical dysfunction fit 
the picture of a Parkinson plus syndrome, possibly 
progressive supranuclear palsy.  She said it was possible 
that there is a connection between the Veteran's exposure to 
Agent Orange and his development of Parkinsonism but the 
exact etiology was unclear.  

In a VA neurology clinic follow-up note dated in August 2005, 
it was noted that in 2003 the Veteran has been diagnosed as 
having progressive supranuclear palsy by Dr. Zesiewicz and 
that he had initially presented with slurred speech, 
swallowing difficulties and poor coordination.  In 
August 2005, the Veteran complained continued fatigue, 
drooling, and swallowing difficulties with choking on liquids 
and saliva.  In addition, he complained of memory 
difficulties, gait problems, stiff posture, and stiffness of 
the neck.  The assessment after examination was questionable 
progressive supranuclear palsy.  The plan included obtaining 
a swallow evaluation via speech therapy with the possibility 
for percutaneous endoscopic gastrostomy (PEG) tube placement 
in the near future.  After testing in the speech pathology 
clinic in September 2005, the speech pathology section chief 
said that although there was no aspiration observed on the 
study of that date, the Veteran should be considered at risk 
for aspiration on all consistencies and required careful feed 
and modified diet consistency.  It was further noted that the 
Veteran had had previously documented aspiration of both thin 
and nectar-thick liquid.  

In a November 2005 statement, prepared with the assistance of 
the appellant and received at the RO in January 2006, the 
Veteran reported that after completing advanced training, he 
was assigned to Co. A, 2nd Battalion, 508th Infantry 3rd 
Brigade 82nd Airborne Division and in late February 1968, his 
brigade was deployed to Vietnam.  In this regard, the Board 
notes that the National Personnel Records Center (NPRC) has 
reported the Veteran was in Vietnam from March 1968 to 
March 1969.  In his narrative, the Veteran reported that in 
April 1968 he was transferred to Co. A, 2nd Battalion, 505th 
Infantry, 82nd Airborne Division.  He said that for the first 
several days after his transfer, his MOS (military 
operational specialty) was 11C10, ammo bearer and handler.  
He said his MOS was then changed to 36K20, forward radio 
operator and in that capacity he relayed combat operational 
information and information pertaining to battle 
coordination.  He said that after the Citadel had been 
retaken during the battle of Hue, the 505th moved south to 
the III Corps military region where Bien Hoa was the base of 
operations.  The Veteran pointed out that the adjacent Bien 
Hoa Air force Base was the primary location for chemical 
storage and point of deployment for chemical defoliation 
operations in Vietnam, Cambodia, and Laos.  He named areas of 
operations to which operations were deployed from Bien Hoa as 
including Saigon, Hoc Mon Bridge, Cu-Chi, Hobo Woods, the 
Iron Triangle, the Michelin Rubber Plantation, Song Be River, 
and the Cambodian border.  

In his November 2005 statement, the Veteran said the areas of 
operations where he served were regularly sprayed with Agent 
Orange and other chemical defoliants.  He said that while in 
the field, his fatigues were wet or saturated with chemicals 
as a result of either direct spray or spray drift.  He also 
said that while in the field it was common practice to 
scavenge for edible jungle vegetation and to drink water from 
streams, rivers, and any other available source.  He also 
recalled that empty 55 gallon drums in which chemicals had 
been stored were often converted into latrines, shower 
cisterns, storage containers for gasoline and diesel fuel, 
and even for barbeques.  He pointed out that it was not until 
October 1969 that a message was sent from Fort Detrick 
Maryland, to MACV concerning cleaning drums that contained 
herbicides with instructions on how to clean the drums and 
warning that it was particularly important to clean Agent 
Orange drums.  The Veteran said it was common practice for 
empty drums to be sold to the Vietnamese who used them for 
fuel storage.  He pointed out that although Saigon was never 
sprayed with defoliants, the trees along Saigon's streets 
were denuded of leaves and it had been discovered that when 
chemically contaminated fuel is used in an internal 
combustion engine, the contaminants are concentrated and 
aerosolized in the engine exhaust resulting in a highly toxic 
mixture.  In his November 2005 statement, the Veteran 
reported quantities of Agents Orange, White, and Blue that 
had been used in various areas in Vietnam where he had 
participated in operations, including in and around Bien Hoa.  
With his statement, the Veteran submitted copies of articles 
to which he referred and from which he obtained quantitative 
data.  

In January 2006, the Veteran submitted an extensive array of 
journal articles and other literature pertaining to research 
studies of various environmental toxins, including herbicides 
and their neurological effects, as well as literature 
regarding the dates, locations, and quantities of herbicides 
used by the United States in Vietnam, encompassing the dates 
and locations of his service in Vietnam.  

Among the materials submitted by the Veteran and received at 
the RO in January 2006 was a report by Kenneth Rudo, Ph.D., 
State Toxicologist, North  Carolina, dated in January 2004.  
In that report, Dr. Rudo, with reference to a specific 
veteran with Parkinson-like symptoms, concluded there was a 
more likely than not association between that veteran's 
Parkinsonism and exposure to Agent Orange during his service 
in Vietnam.  In his extensive report, which contains 
references to numerous scientific studies and literature 
discussing potential neurological health effects of dioxin 
exposure, he in essence found an environmental link to 
Parkinson-like symptoms.  He further noted that the National 
Academy of Sciences, in their report "Veterans and Agent 
Orange - Update 2002," were in general agreement with 
information presented in his report.  He concluded that 
because the evidence showed the veteran with respect to whom 
he wrote was directly exposed to Agent Orange and because of 
the peer-reviewed evidence to which he referred and the 
strength of various epidemiological studies, it was more 
likely than not that the Vietnam exposure to Agent Orange was 
responsible for that veteran's neurological problems, 
described as Parkinson-like symptoms.  

In December 2005, the VA neurologist, Dr. J.S., saw the 
Veteran at a follow-up visit.  In the report, he noted that 
he Veteran and his wife had brought documents that associated 
atypical Parkinsonism with exposure to Agent Orange.  Dr. 
J.S. noted that a report by Dr. Kenneth Rudo suggested that 
the atypical Parkinsonism suffered by a particular veteran 
was related to exposure to Agent Orange while in Vietnam.  
Dr. J.S. said that as he had noted earlier, atypical 
Parkinsonism has been associated with ingestion of toxicants.  
He said that the documents submitted by the Veteran and his 
wife provide evidence that dioxins (and other pesticides and 
herbicide agents found in Agent Orange) can produce a 
neurodegenerative syndrome after a long latency.  Dr. J.S. 
said that given the fact that the Veteran suffers from 
atypical Parkinsonism (similar to progressive supranuclear 
palsy) and that his exposure to toxicants was well 
documented, he could state that most likely his condition is 
a consequence of the exposure (i.e., service-connected 
disability).  Dr. J.S. said that of course not everyone 
exposed had developed this condition, but certainly it 
appeared that a cluster of individuals had developed this 
syndrome.  He said very likely genetic predisposition and 
cumulative dose would determine who develops the syndrome.  

In a letter dated in January 2006, which was received at the 
RO in February 2006, Dr. Prockop stated that he had seen the 
Veteran in follow-up on that date in January 2006 with 
continued severe symptoms and signs of progressive 
supranuclear palsy and a Parkinson-like illness.  He noted 
that he came accompanied by his wife and further documents 
concerning his exposure to Agent Orange during the Vietnam 
War.  Dr. Prockop said that according to the medical records 
now available, the exposure was complicated by the use of a 
variety of other chemicals, mainly insecticides and 
rodenticides in storage capacities.  He said that as a 
result, the chemicals probably had a cumulative effect such 
that the Veteran developed the Parkinson-like syndrome.  Dr. 
Prockop said that therefore, in his opinion, the Veteran 
merits compensation or benefits from the Federal government 
because this information shows clearly that it is more likely 
than not that his exposure to Agent Orange (dioxin) and other 
chemicals while serving his country in Vietnam is 
significantly associated with his symptoms and 
medical/neurological condition.  

The Certificate of Death for the Veteran shows he died in 
May 2006.  It lists aspiration pneumonia as the immediate 
cause of his death with severe Parkinson's plus supranuclear 
palsy as the underlying cause.  

In its November 2006 rating decision, the RO denied 
entitlement to service connection for the cause of the 
Veteran's death.  The RO noted that severe Parkinson's and 
supranuclear palsy are not among the conditions VA considers 
presumptive conditions for service connection based on 
exposure to herbicides used in Vietnam, and the RO said 
service connection for the cause of the Veteran's death was 
denied because evidence failed to show it was related to 
military service.  The appellant disagreed with the denial of 
her cause of death claim.  In its statement of the case, 
dated in December 2007, the RO stated that the medical 
evidence and opinions of records had been carefully 
considered.  The RO said the most persuasive opinion of 
record was from Dr. J.S., but the RO said the physician did 
not provide reasoning or rationale for his opinion.  

In the statement of the case, the RO referred to a report of 
the National Academy of Sciences titled "Veterans and Agent 
Orange 2000 - Update 2004" and said it stated that after 
review of the cumulative scientific data, the National 
Academy of Sciences had determined there is no positive 
association between herbicide exposure and Parkinson's 
disease.  The RO said that based on the National Academy of 
Sciences findings in Update 2004 and other pertinent 
information, VA had determined that presumption of service 
connection is not warranted for Parkinson's disease based on 
exposure to herbicides used during the Vietnam war or to 
dioxin.  The RO said it had carefully reviewed and considered 
the evidence of record and stated that the findings from the 
National Academy of Sciences had greater probative value and 
more evidentiary weight due to the deficiencies noted in Dr. 
J.S's opinion.  The RO concluded that service connection for 
the cause of the Veteran's death was denied because evidence 
failed to show it was related to military service.  

At the January 2009 hearing, the appellant, who is a 
registered nurse, presented testimony that repeated 
information concerning the Veteran's exposure to herbicides 
in Vietnam that had been presented in the Veteran's 
November 2005 statement that was received by the RO in 
January 2006.  The appellant presented resumes for physicians 
who had provided opinions regarding the etiology of the 
Veteran's neurological symptoms, which had been described as 
not exactly fitting a regular diagnosis of Parkinson's.  In 
particular, she pointed out that Dr. Zesiewicz, Assistant 
Director, Parkinson's Disease and Movement Disorders Center 
at the University of South Florida, is board-certified in 
neurology and is a fellow of the American Academy of 
Neurology with authorship of more than 50 papers and co-
authorship of five books on movement disorders.  

The appellant also presented biographical information 
concerning Dr. J.S., pointing out that he has a Ph.D. degree 
in pharmacology and physiology as well as a medical degree 
with training in neurology at the University of Chicago and 
as a fellow in movement disorders at the University of Miami.  
He is a professor of neurology at the University of South 
Florida, a VA staff physician, and directs a basic research 
laboratory with projects in neurodegeneration, 
neurotoxicology, and adult stem cell biology.  

In addition, the appellant presented information concerning 
Dr. Prockop and submitted his resume showing he is Founding 
Chair, Emeritus and Professor, Department of Neurology, 
University of South Florida.  His is full-time faculty 
participating in teaching, patient care, research and 
writing.  He has authored scores of journal articles and his 
research interests include the blood-brain and blood-cerebral 
spinal fluid barriers, increased intracranial pressure, 
neuroimaging, and neurotoxicology.  He has been the president 
of the American Society of Neuroimaging, editor in chief of 
the Journal of Neuroimaging, a member of the Practice 
Committee and Legislative Affairs Committee of the American 
Academy of Neurology, and Chair of the Environmental 
Neurology Research Group of the World Federation of 
Neurology.  

At the hearing, the appellant testified as to the Veteran's 
symptoms and the course of his disease.  In addition, she 
presented testimony along with documentary evidence 
pertaining to questions of whether and to what extent, if 
any, there is a relationship between exposure to herbicides 
and dioxins in Vietnam and Parkinson's.  She referred to a 
Mayo Clinic Website June 2006 description of study results 
planned for publication in the June 2006 issue of the journal 
Movement Disorders.  It states that Mayo Clinic researchers 
have found that using pesticides for farming or other 
purposes increases the risk of developing Parkinson's disease 
for men.  If further states that overall, the study found 
that men with Parkinson's were 2.4 times more likely to have 
had exposure to pesticides than those who did not have 
Parkinson's.  

Among the documents submitted by the appellant in 
January 2009 are copies of journal articles published on the 
Internet and excerpts from such.  It includes a print-out of 
an e-Pub ahead of print at www.neurology.org in March 2008 by 
L. Brighina, M.D. of the Mayo Clinic, et al., and titled "?-
Synuclein, pesticides, and Parkinson disease."  The authors 
stated their objective was to test possible joint effects of 
SNCA REP1 genotypes (that is, the ?-synuclein gene (SNCA) 
with variability in the length of a dinucleotid repeat 
sequence (REP1)) and pesticides exposures on the risk of 
Parkinson's disease.  This was a case-control study, and odds 
ratios and 95 percent confidence limits were determined using 
conditional logistic regression models.  The results included 
the finding that in the lowest quartile of age of diagnosis 
in the study (less than or equal to 59.8 years) an increased 
risk of Parkinson's disease was associated with the use of 
herbicides, with an odds ratio of 2.46, with a 95 percent 
confidence limit of 1.34 - 4.52.  The study authors stated 
their overall conclusion was that their findings suggest that 
SNCA REP1 genotype and herbicides have independent effects on 
risk of Parkinson's disease, primarily in younger subjects.  

She also submitted a journal article from Toxicology by 
Donggun Sul, et. al., and titled "2,3,7,8-TCDD neurotoxicity 
in neuroblastoma cells is caused by increased oxidative 
stress, intracellular calcium levels, and tau 
phosphorylation" at www.10.1016/j.tox.2008.10.006.  In their 
study, the authors evaluated the neurotoxic effects of TCDD 
on neuronal cells using mouse neuroblastoma cells (clone N2a) 
and explored the underlying mechanisms of the toxicity.  The 
authors stated that study results revealed that treatment 
with increasing doses of 2,3,7,8-tetrachlorodibenzo-?-dioxin 
(TCDD) decreased the viability of mouse neuroblastoma cells 
(clone N2a) and increased DNA damage in a dose-dependent 
manner compared to controls.  They also said that a 
malondialdehyde assay revealed dose-dependent TCDD-induced 
lipid peroxidation.  In addition, they noted that TCDD 
neurotoxicity in N2a cells was accompanied by elevated 
intracellular calcium levels, which in turn increased the 
phosphorylation of tau via up-regulation of phospho-glycogen 
synthase kinase-3ß.  The authors said that taken together, 
these results indicate that TCDD exposure induces 
neurotoxicity in N2a cells by increasing DNA damage, 
oxidative stress, and intracellular calcium levels.  They 
said the TCDD-mediated increase of tau phosphorylation in 
particular indicates an important role for tau 
hyperphosphorylation in TCDD-induced neurotoxicity.   

The appellant submitted a synopsis of a study titled 
"Military Deployment and the Risk of Parkinson's Disease" 
by L.M. Nelson, et al, and the appellant refers to this study 
as being from Stanford University.  She did not refer to the 
study date, and has stated it is an unpublished study.  She 
argues that it should be given weight in adjudication of her 
claim just as the National Academy of Sciences has reviewed 
unpublished material in preparation of its reports to VA 
concerning Agent Orange and health outcomes.  In the abstract 
of the unpublished study submitted by the appellant, it was 
reported that newly diagnosed patients with Parkinson's 
disease were identified within the Kaiser Permanente Northern 
California health maintenance organization during the years 
1994-1995.  Investigation of military employment was 
restricted to male patients, and men without Parkinson's 
disease from the same population were randomly selected and 
frequency matched by age and respondent type to the 
Parkinson's disease cases.  Odds ratios for the association 
between military deployment and Parkinson's disease were 
estimated using logistic regression with adjustment for age 
and cigarette smoking.  Among the results was the finding 
that the risk of Parkinson's disease was increased among men 
who were deployed during the Vietnam war (odds ratio 2.6, 
confidence interval 0.9  - 7.13) but not among men who served 
at the time of the Vietnam war but were not deployed (odds 
ratio 0.9, confidence interval 0.4 - 1.7).  

The appellant also submitted a copy of the Iowa Study Update 
2007 of the Agricultural Health Study.  It stated that using 
information collected from the entire Agricultural Health 
Study, its findings included the finding that individuals who 
used paraquat, cyanazine, trifluralin, or 2,4,5-T had an 
increased risk of Parkinson's disease.  

The appellant submitted a copy of the abstract of a journal 
article titled "Park3 Influences Age at Onset in Parkinson 
Disease:  A Genome Scan in the GenePD Study" by Anita L. 
DeStefano of Boston University, et. al.  Am J Hum Genet. 2002 
May; 70(5): 1089-1095.  In the abstract, the authors state 
that Parkinson's disease is a late-onset neurodegenerative 
disorder.  They further state that the mean age at onset 
is 61 years, but the disease can range from juvenile cases to 
cases in the 8th or 9th decade of life.  The authors state 
that they performed geomewide linkage analysis using 
variance-component methodology to identify genes influencing 
age of onset of Parkinson's disease in a population of 
affected relatives (mainly affected sibling pairs) 
participation in the GenePD study.  They state that 
association between Parkinson's disease age at onset and a 
particular allele of marker D2S1394 located at particular 
chromosomal loci was observed in the GenePD sample.  They 
said study results suggested this allele may be in linkage 
disequilibrium with a mutation influencing Parkinson's 
disease susceptibility or age at on onset of Parkinson's 
disease.  

The appellant also submitted an abstract of an article titled 
"Herbicide exposure modifies GSTP1 haplotype association to 
Parkinson onset age" by J.B. Wilk, of Boston University, et. 
al., from NEUROLOGY 2006, 67:2206-2210.  In the abstract, the 
authors stated as background that polymorphisms in the 
glutathione S-transferase pi gene (GSTP1), encoding GSTP1-1, 
a detoxification enzyme, may increase the risk of Parkinson's 
disease with exposure to pesticides.  The authors said that 
using a sample of familial Parkinson's disease cases, they 
explored whether GSTP1 polymorphisms were associated with the 
age at onset of Parkinson's disease symptoms and whether that 
relation was modified by exposure to herbicides.  They stated 
that seven single-nucleotide polymorphisms (SNPs) were 
genotyped and tested for association with Parkinson's disease 
onset age in men in three strata:  no exposure to herbicides; 
residential exposure to herbicides; and occupational exposure 
to herbicide.  The results were that three SNPs were 
associated with Parkinson's disease onset age in the group of 
men occupationally exposed to herbicides.  Three additional 
SNPs had significant trends for the association of 
Parkinson's disease onset age across the herbicide exposure 
groups.  The authors said that haplotype results also 
provided evidence that the relation between GSTP1 and onset 
age was modified by herbicide exposure.  They reported one 
haplotype was associated with an approximately 8-years-
earlier onset in the occupationally exposed group and a 2.8-
years-later onset in the nonexposed group.  

The appellant argues that the above study provides support 
for the fact that in even those cases involving a 
predisposition to Parkinson's disease that herbicides impact 
on onset age.  She asserts that this is relevant to her claim 
as the Veteran was diagnosed was Parkinson's disease in 2003 
at age 56.  She asserts that the average onset age of 
Parkinson's disease in the general population is 61 years and 
that the average of diagnosis is 66 to 68 years of age.  She 
further states that Parkinson's disease has an onset of 
usually six to eight years before diagnosis.  She reasons 
this indicates the Veteran's age at onset was around 49 years 
of age, approximately 12 years before the general population, 
and that this would closely match what she calculates as 
the 10.8-year difference (what she says is 8 years later plus 
2.8 years earlier) between the occupationally exposed to no 
exposure group in the study described in the preceding 
paragraph.  

The appellant has argued that the Veteran was exposed to 
malathion in service in Vietnam and that malathion has been 
scientifically significantly associated with Parkinson's 
disease.  In this regard, she submitted a commentary cited as 
Cecil P.F. Sr., Young A.L. (2007):  Operation FLYSWATTER:  A 
War Within a War. Env SCi Pollut Res 15(1) 3-7.  The 
commentary discusses fixed-wing aerial spraying of 
insecticides for mosquito control in Vietnam from 
October 1966 to December 1971.  It was known as Operation 
FLYSWATTER and used modified UC-123 transport planes to spray 
malathion insecticide.  Locations for Malathion storage and 
servicing included the Bien Hoa Air Base in Vietnam.  In 
1968, there were 230 insecticide sorties, and by 1969 a total 
of 14 bases and adjacent cities were sprayed every 9 days 
weather permitting.  Malathion was applied at the rate of 
0.59 liters/hectare of a 57 percent concentrate; one 
insecticide sortie covered about 6,000 hectares.  Operation 
FLYSWATTER required over 1,300 individual missions and 
dispensed approximately 1.76 million liters of malathion 
concentrate.  It was stated that unlike herbicide missions, 
it was not required that insecticide target areas be clear of 
friendly forces and that this was among the reasons for 
veterans in the future to believe they had been sprayed with 
dioxin-contaminated Agent Orange during combat field 
operations.  

With the Operation FLYSWATTER commentary, the appellant 
submitted a research article titled "Pesticide exposure and 
risk of Parkinson's disease:  A family-based case-control 
study" by Dana B. Hancock of Duke University, et. al.  BMC 
Neurology 2008, 8:6 doi:10/1186/1471-2388/8/6.  The authors 
stated that using 319 cases and 296 relative and other 
controls, they examined associations of direct pesticide 
application, well-water consumption, and farming 
residences/occupations with Parkinson's disease using 
generalized estimating equations while controlling for age at 
examination, sex, cigarette smoking, and caffeine 
consumption.  The authors said that overall, individuals with 
Parkinson's disease were significantly more likely to report 
direct pesticide application than their unaffected relatives 
(odds ratio 1.61, 95 percent confidence interval 1.13 - 
2.29).  They said that two specific insecticide classes, 
organochlorines (including chlordane and dichloro-diphenyl-
trichloroethane (DDT)) and organophosphorous chemicals 
(including chlorpyrifos, diazinon, and malathion) were found 
to be significantly associated with Parkinson's disease.  
They further said that two less common classes in their 
sample, the botanical class (including rotenone) and the 
chlorophenoxy acid/ester class (including 2,4-
dichlorophenoxyactic acid (2,4-D) and Agent Orange) showed 
strong odds ratio estimates, which they said were possibly 
indicative of a positive association with Parkinson's disease 
but that these associations were not [statistically] 
significant.  

In January 2009, the appellant also submitted an electronic 
media 86-slide power point presentation prepared by Mr. Alan 
Oates, Director of Special Projects, U.S. Military Veterans 
with Parkinson's (USMVP).  The presentation is titled 
"Vietnam Veterans' Chemical Exposures & Links To Parkinson's 
Disease."  The presentation is in three parts.  Part One, 
titled Exposure, pertains to chemical exposures in Vietnam 
including Agent Orange, other herbicides, organophosphates 
(including malathion and malaoxon), and other chemicals.  Mr. 
Oates includes slides on what he calls the Stanford 
Deployment Study, what he describes as the Mayo Clinic Study 
on Alpha Synuclein Pesticides and Parkinson's Disease (2008), 
the Iowa Agriculture Health Study Update 2007, and Operation 
FLYSWATTER, copies of which were submitted by the appellant 
and were outlined above, along with the BMC Neurology Study.  
What Mr. Oates refers to as the BMC Neurology Study appears 
to be the same as the earlier-described article submitted by 
the appellant and titled "Pesticide exposure and risk of 
Parkinson's disease:  A family-based case-control study" by 
Dana B. Hancock of Duke University, et al.  BMC Neurology 
2008, 8:6 doi:10/1186/1471-2388/8/6.  

In Part Two of his power point presentation, which is titled 
"TCDD A Neurotoxin," Mr. Oates discusses the journal 
article from Toxicology by Donggun Sul, et. al., and titled 
"2,3,7,8-TCDD neurotoxicity in neuroblastoma cells is caused 
by increased oxidative stress, intracellular calcium levels, 
and tau phosphorylation" at www.10.1016/j.tox.2008.10.006.  
As outlined earlier, the appellant submitted a copy of this 
article.  In his presentation, Mr. Oates states that this 
article shows that TCDD reduces viability of neuron cells, 
causes oxidative stress, damages DNA in the cells, increases 
lipid peroxidation, and increases intracellular calcium 
levels, which causes hyperphosphorylation of tau.  Mr. Oates 
discusses how the study findings are associated with 
Parkinson's disease.  

In Part Three of his power point presentation, titled 
"Exposure and Neuroprotective Impacts," Mr. Oates presents 
slides stating that melatonin is a hormone that is protective 
of dopamine cells, the loss of which is a hallmark of 
Parkinson's disease.  He further states that studies have 
shown TCDD reduces melatonin serum levels in rat models.  In 
addition, he refers to studies suggesting that malathion 
interferes with the production of serotonin, which is 
required for production and secretion of melatonin.  From 
this, he concludes that TCDD and malathion reduce melatonin, 
critical for protection of dopamine cells, the death of which 
results in Parkinson's disease.  He argues that this shows 
that chemical exposure in Vietnam leads to Parkinson's 
disease.  In addition, Mr. Oates presents argument in support 
of his contention that Parkinson's disease should be placed 
on the VA list of diseases that may be presumed to be due to 
exposure to herbicides.  

In addition, in January 2009, the appellant submitted a 
July 2008 memorandum from Christopher Reid, M.D., PhD., who 
stated he is a physician-scientist and Ph.D. in neurobiology.  
He stated that he had been requested to investigate the 
plausibility that American veterans may had developed 
Parkinson's disease as a result of Agent Orange exposure in 
Vietnam.  He stated that he was writing with respect to the 
case of the Veteran, who was a Vietnam veteran diagnosed with 
Parkinson's disease in 2003, [at age 56], approximately 35 
years after departing Vietnam.  In his memorandum Dr. Reid 
said he had analyzed service data and medical data from 
veterans deployed to Vietnam between 1966 and 1973 and found 
that early-onset Parkinson's disease was common in the 
analyzed group of veterans.  Dr. Reid stated that he found 
that the average reported age of Parkinson's disease 
diagnosis was several years lower than commonly reported in 
the general population (55 +/- 6 years versus 62 years) with 
a relatively consistent time between Vietnam service and 
Parkinson's diagnosis (31 +/- 7 years).  Dr. Reid cited and 
discussed various studies and journal articles.  He noted 
that Parkinson's disease is generally considered to develop 
as a consequence of genetics and/or exposure to neuronal 
toxins.  He said that careful review of the available data on 
Parkinson's disease and environmental exposures indicates and 
increased risk of Parkinson's disease associated with the use 
of herbicides and specific pesticides.  He further stated 
that pesticides with chemical structures similar to that of 
Agent Orange (dioxin) have a particularly strong relationship 
to increased risk of Parkinson's disease.  

In his memorandum, Dr. Reid further referred to published 
articles that he said demonstrated that genetics and 
environmental exposure to pesticides appear to combine 
together to define the age of Parkinson's disease onset as 
well as an individual's risk of developing Parkinson's 
disease overall.  He also noted that a number of 
investigators had reached the conclusion that a dose-response 
relationship existed between environmental (pesticide) 
exposure and Parkinson's disease and that genetics and 
environment are interactive with respect to causing 
Parkinson's disease.  He also referred to a study of male 
patients at Kaiser Permanente during the years 1994-1995 that 
showed that men deployed in World War II or Vietnam were at 
increased risk for Parkinson's disease compared to controls 
but that men who served in the military but who were not 
deployed were not at increased risk.  

In his summary, Dr. Reid said there is a growing consensus 
that pesticides and herbicides can cause early-onset 
Parkinson's disease in individuals carrying genes that 
increase their vulnerability to environmental toxins.  Dr. 
Reid said that the group of 122 Vietnam veterans who self-
reported Parkinson's disease in his study represents early-
onset Parkinson's disease in the context of presumed Agent 
Orange exposure during Vietnam.  He said that even those 
individuals in the group with later-onset Parkinson's disease 
appear to show a time interval between their Vietnam service 
and Parkinson's disease diagnosis that is commensurate with 
their younger counterparts, which he said is a trait 
consistent with a shared mechanism of causation.  Dr. Reid 
said it is therefore his opinion that the connection between 
military service and Parkinson's disease is not coincidental, 
but more likely than not represents an example of the 
increased risk of Parkinson's disease, which he said is 
demonstrably associated with wartime deployment.  

The Board appreciates the extensive effort the appellant has 
invested in obtaining evidence and developing arguments she 
has submitted in conjunction with her claim.  

As was outlined above, the Veteran's service treatment 
records include no complaint or finding that has been 
associated with his Parkinson's plus, supranuclear palsy, and 
2003 is the earliest medical evidence pertaining to 
neurological symptoms and the time of initial diagnosis.  
There is, therefore, no basis for service connection for any 
Parkinsonism or Parkinson's like symptoms as having been 
manifest in service or within the first post-service year, 
the latter of which would allow service connection on 
presumptive basis as a chronic disease under 38 C.F.R. 
§ 3.309(a).  Further, movement disorders including 
Parkinson's disease are not among the diseases for which 
service connection may be granted on a presumptive basis as 
associated with herbicide exposure under 38 C.F.R. 
§ 3.309(e), precluding an award of benefits under that 
regulation.  Nevertheless, as indicated above, the appellant 
is not precluded from establishing service connection on a 
direct basis under 38 C.F.R. § 3.303(d).  See Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994); McCartt v. West, 12 
Vet. App. 164, 167 (1999).  

Based on the evidence outlined above, the Board finds the 
Veteran had active military service in the Republic of 
Vietnam from March 1968 to March 1969, which entitles him to 
the presumption of exposure to herbicide agents in service.  
In addition, based on the Veteran's November 2005 statement 
documenting his locations in Vietnam and the military use of 
herbicides in those locations, there is credible evidence 
that he was personally exposed to herbicide and toxic agents 
during that time.  The Board recognizes, as stated earlier, 
that the VA Secretary has determined that a presumption of 
service connection is not warranted based on exposure to 
herbicides for movement disorders including Parkinson's 
disease, and further that the National Academy of Sciences, 
including in its Update 2004, has concluded, based on its 
evaluation of epidemiologic evidence that there is inadequate 
or insufficient information to determine whether an 
association exists between exposure to herbicides and 
Parkinson's disease.  See 72 Fed. Reg. 32395-407 (2007).  In 
the Federal Register, VA said that taking into account the 
available evidence and the National Academy of Sciences' 
analysis, the Secretary has found that the credible evidence 
against an association between herbicide exposure and 
Parkinson's disease outweighs the credible evidence for such 
an association and has determined that a positive association 
does not exist.  Id.  

There is, however, of record competent medical evidence, 
namely from the Veteran's VA neurologist, Dr. J.S., who has a 
background in neurotoxicology and from a private neurologist, 
Dr. Prockop, who is a university neurology professor and 
practicing physician with a background in neurotoxicology, 
both of whom relate the Veteran's atypical Parkinsonism plus 
with signs and symptoms of supranuclear palsy to his in-
service exposure to herbicide agents and other toxicants in 
service.  

As outlined earlier, both of these physicians considered 
questions of the etiology of the Veteran's neurological 
disorder over several months, and stated that after they 
reviewed material concerning the Veteran's exposure to 
herbicides and other toxicants along with journal articles 
and other documents with references to scientific studies and 
literature discussing potential neurologic health effects of 
dioxin exposure and other chemicals, they each opined that 
with respect to this Veteran, his exposure to herbicides and 
other chemicals resulted in his Parkinson's-like illness.  

Because the opinions provided by these physicians, who 
specialize in neurology and neurotoxicity, are specific to 
this Veteran and take into account his specific activities 
and exposures and in arriving at their conclusions consider 
extensive research papers, including those provided by the 
Veteran, the Board finds this evidence at least in equipoise 
with the National Academy of Sciences conclusion that there 
is inadequate or insufficient information to determine 
whether such an association generally exists between exposure 
to herbicides and Parkinson's disease.  Under the benefit of 
the doubt rule, in order for the claimant to prevail, there 
need not be a preponderance of the evidence in the claimant's 
favor, but only an approximate balance of the positive and 
negative evidence, which is the case here.  With reasonable 
doubt resolved in the appellant's favor, the Board concludes 
that the Veteran's atypical Parkinsonism plus with signs and 
symptoms of progressive supranuclear palsy was incurred in 
service.  As the Veteran's Parkinson's plus with supranuclear 
palsy was the underlying cause of his death, the Board 
concludes that the criteria for service connection for the 
cause of the Veteran's death have been met.  


ORDER

Service connection for the cause of the Veteran's death is 
granted.  


REMAND

In December 2005, the Veteran filed a claim for service 
connection for bilateral hearing loss and in February 2006 
added a claim of service connection for tinnitus.  

The Veteran died in May 2006, and the appellant filed her VA 
Form 21-534, Application for Dependency and Indemnity 
Compensation, Death Pension and Accrued Benefits by a 
Surviving Spouse or Child, in June 2006.  In a rating 
decision dated in November 2006, the RO denied service 
connection for the cause of the Veteran's death, denied 
service connection for tinnitus for accrued benefits 
purposes, and granted service connection for bilateral 
hearing loss with a noncompensable rating for accrued 
benefits purposes.  In a letter to the appellant dated in 
November 2006, the RO notified the appellant of its decision 
and her appellate rights.  In May 2007, the appellant 
expressed disagreement with the denial of her dependency and 
indemnity compensation claim as well as the denial of accrued 
benefits, and she expressed her disagreement saying the 
denial of her claim was clear and unmistakable error.  The 
appellant's representative, in a statement received at the RO 
in July 2007, requested specifically that its statement be 
accepted as a notice of disagreement with the rating decision 
dated in November 2006.  The RO issued a statement of the 
case concerning  the issue of service connection for the 
cause of the Veteran's death, the appellant perfected her 
appeal, and that issue was resolved in the above decision.  
The RO did not, however, issue a statement of the case that 
addresses the issue of entitlement to service connection for 
tinnitus for accrued benefits or the issue of entitlement to 
an initial compensable rating for bilateral hearing loss for 
accrued benefits purposes, and those issues must be remanded 
for issuance of a statement of the case.  Manlincon v. West, 
12 Vet. App. 238, 240-241 (1999).

Accordingly, the case is REMANDED for the following action:

Readjudicate the claims of entitlement to 
service connection for tinnitus for 
accrued benefits purposes and entitlement 
to an initial compensable rating for 
bilateral hearing loss for accrued 
benefits purposes.  If any benefit sought 
remains denied, issue an appropriate 
statement of the case and notify the 
appellant and her representative of the 
action necessary to perfect an appeal.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


